Simmons, C. J.
An equitable petition having been filed for the purpose of enjoining the defendant from erecting a building upon certain premises, and the judge below having refused to grant the injunction, and it further appearing by admission of the plaintiff’s counsel, made in open court pending the argument of the case here, that the building had been erected, this court will not undertake to decide the questions made in the record, but will dismiss the writ of error without prejudice. Henderson v. Hoppe, 103 Ga. 684.

Writ of error dismissed.


All the Justices concurring.